165 U.S. 482
17 S.Ct. 1001
41 L.Ed. 797
UNITED STATESv.UNION PAC. RY. CO. et al.  SAME  v.  ST. PAUL & S. C. R. CO. et al.
Nos. 319, 322.
February 15, 1897.

Mr. Justice BREWER delivered the opinion of the court.


1
The facts in these cases are different from the facts in the case just decided. U. S. v. Winona & St. P. R. Co., 17 Sup. Ct. 368. But the principles announced in the foregoing opinion are conclusive of the rights of the parties herein, and so, without any statement in detail of the facts, and for the reasons given in that opinion, the decrees in these cases will be affirmed.


2
Sol. Gen. Conrad, for the United States.


3
Thomas Wilson, for appellees St. Paul & S. C. R. Co. et al.


4
John F. Dillon, for appellees Union Pac. Ry. Co. et al.